DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 04/21/2022. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
“a width/height calculation unit provided on a side of the measurement control device main body”, which renders the claim indefinite because the examiner is unable to determine where the unit is mounted and Fig. 3 shows the width/height calculation unit as a component of the calculation unit.  In order to advance prosecution of the application, the office shall interpret the width/height calculation unit as a component of a controller or control circuit.
“based on information from the sensor unit and to calculate a width and a height of the article to be packaged from the distance”, which renders the claim indefinite because it is unclear what is using the information to make calculations.  In order to advance prosecution of the application, the office shall interpret the calculation unit is using the information to make the calculations.
Claims 2-6 are rejected because the claim requires all the limitation of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilkie (US Pub 20080141625).

Regarding Claim 1, A measurement control device used for controlling a packaging device, comprising: 
a sensor unit (14-Fig. 1), comprising a first sensor and a second sensor, and 
a measurement control device main body (76-Fig. 5),
wherein the sensor unit is connected to the measurement control device main body (Fig. 5; paragraph [0052]), and a detection axis of the sensor unit is disposed in a horizontal direction (Fig. 3 and paragraph [0041], sensor 46 emits an infrared beam to detect as distance to a container in a horizontal direction) and a vertical direction orthogonal to a traveling direction of an article to be packaged that is being conveyed (Fig. 3 and paragraphs [0044-00450, sensor 48 emits an laser beam to detect as distance to a container and the contents of the container in a vertical direction), 
wherein the first sensor is disposed in the horizontal direction orthogonal to the traveling direction (Figs. 2-3, sensor 46 is disposed in the horizontal direction orthogonal to conveyor 18) and the second sensor is disposed in the vertical direction orthogonal to the traveling direction (Figs. 2-3, sensor 48 is disposed in the vertical direction orthogonal to conveyor 18),
wherein the measurement control device main body comprising: 
a width/height calculation unit (paragraph [0053] and Fig. 6, portion of the control unit 78 that determines the dimensions of container 32 and the contents of container 32) provided on a side of the measurement control device main body (Applicant’s Fig. 3 illustrates the calculation unit as a part of measurement control device main body, not an separated element, as such, Fig. 5 of Bilkie has an equivalent logic device), configured to calculate a first distance between the first sensor and the article to be packaged (“article to be packaged” is a recitation of intended use, wherein the prior art has to be capable of performing intended use recitation; and in this instance, Figs. 2-3, sensor 46 will scan and determine a width of any article which passes in front of it) and a second distance between the second sensor and the article to be packaged (“article to be packaged” is a recitation of intended use, wherein the prior art has to be capable of performing intended use recitation; and in this instance, Figs. 2-3, sensor 48 will scan and determine a height of any article which passes under it) based on information from the sensor unit and to calculate a width and a height of the article to be packaged from the first distance and the second distance (paragraph [0053], logic device can determine container length, width, height and top void fill volume, based on the container scanner sensors); 
a shape calculation unit (paragraph [0053] and Fig. 6, portion of the control unit 78 that determines the shapes of the contents (85-90) of container 32) configured to calculate a shape of the article to be packaged (Fig. 6, lots of calculated shapes of packaged articles), wherein the shape of the article to be packaged comprising a length (Fig. 6, each shape has a length); and 
a control amount calculation unit (paragraph [0053] and Fig. 6, portion of the control unit 78 that determines the void space volume and controls the dunnage dispense to fill the void space with dunnage) configured to calculate a film length according to Application No.: 17/270.447the shape of the article to be packaged (paragraphs [0053-0054] logic device determines the amount of dunnage to fill the void space, and the dunnage may be a sheet stock material which is type of film).

Regarding Claim 2, Bilkie discloses a control command creation unit configured to create a control command based on a control program (abstract, describes a methodology to analyze a package and generate a signal, is interpreted as a control program); and 
a drive control unit (30-Fig. 5) configured to control a drive unit such as a motor based on the control command (paragraph [0038], gate 30 controls the powered section 20 of the conveyor 18).

Regarding Claim 3, Bilkie discloses wherein the sensor unit is configured by selecting one or more of an optical sensor (paragraph [0042], sensor 44 is optical sensor), an ultrasonic sensor, a mechanical sensor, and an image pickup sensor.

Regarding Claim 4, Bilkie discloses a packaging device (10-fig. 1) which is equipped with the measurement control device according to claim 1 (refer to claim 1 rejection above).

Regarding Claim 5, Bilkie discloses a measurement control method in the measurement control device according to claim 1, the method comprising: 
a signal acquisition step of acquiring information signal from the sensor unit (Fig. 5, unit 78 receives input from scanning sensors); 
a distance conversion step of converting the information signal acquired in the signal acquisition step into a distance (Fig. 6, head space 300 is an example of a distance conversion step); 
a width/height calculation step of calculating the width and the height of the article to be packaged from distance information converted in the distance conversion step (Fig. 6, shows a rendering of the height of the articles to be packaged); and 
an overall shape calculation step of further calculating the length, the width and the height of the article to be packaged, that is, an overall shape of the article to be packaged from the width and the height information of the article to be packaged obtained in the width/height calculation step (paragraph [0053] and Fig. 6 meets all the limitations of the overall shape calculation step requirement).

Regarding Claim 6, Bilkie discloses the measurement control method according to claim 5, further comprising: 
a control amount calculation step of calculating a control amount for a drive unit (paragraph [0060], speed of containers is controlled to allow the containers to be scanned, is interpreted as speed control step) based on overall shape information of the article to be packaged obtained in the overall shape calculation step (paragraph [0059], device 76 controls the void space volume of dunnage based of default settings); 
 Application No.: TBAa control command creation step of creating a control command based on a calculation result obtained in the control amount calculation step (abstract, describes a methodology to analyze a package and generate a signal, is interpreted as a control program); and 
an output process step of performing an output process of the control command created in the control command creation step (paragraph [0060], stop gate 30 controls the actuation of section 20 is interpreted as a speed control which can be controlled by panel 98).

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant’s argument on page 8, 1st paragraph, that:
“Applicant notes that Bilkie only mentions "an axis as a point of reference" for "sensors 44, 46 and 48" but Bilkie is silent on the limitation "a horizontal direction and a vertical direction orthogonal to a traveling direction of an article to be packaged that is being conveyed" as recited in the amended claim 1. Namely, Bilkie does not provide the specific details on the configuration of the "point of reference". Bilkie fails to teach that the "horizontal direction" and "vertical direction" are associated with the "travelling direction of an article to be packaged that is being conveyed". In particular, Bilkie fails to disclose "wherein the first sensor is disposed in the horizontal direction orthogonal to the traveling direction and the second sensor is disposed in the vertical direction orthogonal to the traveling direction" as recited in the amended claim 1”.
The examiner disagrees because, Fig. 3, sensor 46 must emit a horizontal beam in order to determine a width of an article that is being transported on a conveyor which moves in an orthogonal direction relative to sensor 46; sensor 48 must emit a vertical beam in order to determine a height of an article that is being transported on a conveyor which moves in an orthogonal direction relative to sensor 48; and “an article to be packaged” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, and in this instance, the sensors of Bilkie will determine the dimensions of an article as it passes through container scanner 14.
Applicant’s argument on page 8, 2nd paragraph, that:
Second, the Examiner further commented that Bilkie in paragraph [0053] and FIG. 6 discloses "portion of the control unit 78 that determines the dimensions of container 32 and the contents of container 32" and "logic device can determine container length, width, height and top void fill volume, based on the container scanner sensors". 
However, Applicant notes that Bilkie only refers to "dimensions of container" and particularly the "contents of container Bilkie is silent on the specific details on “calculate a first distance between the first sensor and the article to be packaged and a second distance between the second sensor and the article to be packaged" as recited in the amended claim 1. Though Bilkie mentions "container length, width, height and top void fill volume", Bilkie does not teach the calculation is based on "the first distance and the second distance". The calculation in Bilkie is used to determine dimension and contents of the container instead of width and height of "article to be packaged", and therefore Bilkie does not consider "the first distance and the second distance" in the calculation. That is, Bilkie fails to anticipate the claimed feature "calculate a first distance between the first sensor and the article to be packaged and a second distance between the second sensor and the article to be packaged based on information from the sensor unit and to calculate a width and a height of the article to be packaged from the first distance and the second distance" viewed as a whole. 
The examiner disagrees because:
The combination of sensors 46 and 48 determines the dimensions of a container, to include width, length and height, and Bilkie discloses infrared and laser beam distance sensors, and the logic device receives the telemetry from the sensors to produce the graphical representation of Fig. 6, that requires the logic device to calculate dimensions and distances based of the data received from sensors 46 and 48; and
“the article to be packaged” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, and in this instance, the sensors of Bilkie will determine the dimensions of an article as it passes through container scanner 14.
Applicant’s argument on page 8, 1st paragraph, that:
“Third, Bilkie in paragraph [0053] and FIG. 6 at best refers to "dimensions of container" but Bilkie is silent on "a film length". Therefore, Bilkie fails to anticipate "a control amount calculation unit configured to calculate a film length according to the shave of the article to be packaged" as recited in the amended claim 1.”
The examiner disagrees because, the dunnage is a sheet material with can be a film, and the logic device controls the amount of dunnage material that is need to fill the void space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/03/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731